--------------------------------------------------------------------------------











TERMINATION AGREEMENT
by and between
AC KINETICS, INC.




and
CAPSTONE COMPANIES, INC.
Dated effective as of June 27, 2016















--------------------------------------------------------------------------------



LIST OF EXHIBITS




Exhibit A Surviving Contracts
Exhibit B Terminated Contracts

--------------------------------------------------------------------------------



TERMINATION AGREEMENT


This Termination Agreement, effective this 27 day of June, 2016 (the
"Agreement"), is by and between AC Kinetics, Inc., a Delaware corporation (the
"Company"), and Capstone Companies, Inc., a Florida corporation (the
"Stockholder").  The Stockholder and the Company are sometimes individually
referred to as a "Party," and collectively, the "Parties."  Capitalized terms
used but not defined herein shall have the meanings set forth in the Purchase
Agreement (as defined below).


RECITALS


A. The Stockholder owns all of the issued and outstanding shares of Series A
Preferred Stock, par value $0.001 per share, of the Company (the "Securities");
B. Neil Singer (the "Purchaser"), together with his wife, Lydia Singer, owns
1,000 shares of the Class A Common Stock, par value $0.001 per share, of the
Company;
C. The Company, the Stockholder and the Purchaser are concurrently entering into
that certain Securities Purchase Agreement (the "Purchase Agreement") whereby
the Purchaser shall purchase all of the Securities in exchange for the making by
the Purchaser to the order of the Stockholder that certain Note (as defined
below), subject to the terms and conditions set forth herein;
D. Following the Closing (as defined below), but prior to the occurrence of the
Koch Transactions (as defined below), (1) the Purchaser shall assign the Note to
NLO Holdco, LLC, a Delaware limited liability company ("NLO"), together with
certain of his other assets and certain of his other liabilities, in exchange
for certain membership interests of NLO, and (2) immediately following such
assignment, each of the Company and NLO shall assign all or substantially all of
its respective assets and certain of its respective liabilities (including, with
respect to NLO, the Note) to ACK NLO, LLC, a Delaware limited liability company
("Newco"), in exchange for all of the membership interests of Newco in
percentages determined by an independent appraisal of the relative values of the
assets and liabilities to be contributed by each of the Company and NLO to Newco
(collectively, the "Asset Transfers"), and, except as otherwise set forth in the
operating agreement of Newco, all allocations and distributions of Newco will be
apportioned between the Company and NLO in accordance with their respective
membership interests in Newco;
E. Newco is contemplating entering into certain agreements with Koch Minerals,
LLC and its Affiliates ("Koch") following the Asset Transfers, including a
credit agreement relating to the proposed extension of credit to Newco by Koch,
and the related proposed option agreement pursuant to which Koch would be
granted the option to purchase the assets of Newco (the "Koch Transactions");
F. In connection with the Koch Transactions, the Stockholder and Koch would
enter a Subordination Agreement (the "Subordination Agreement"), to be agreed
and acknowledged by ACK, NLO and Newco, whereby the Stockholder shall, effective
with the Koch Transactions, subordinate its rights as an ultimate creditor of
Newco with respect to the Note and otherwise to those of Koch;
G. In connection with and as consideration for the Purchase Agreement, the
Subordination Agreement, the Note and the Asset Transfers, the Parties hereto
desire to terminate the Terminated Contracts (as defined below) on the terms and
subject to the conditions set forth herein; and
H. The Parties acknowledge and agree that Koch would not pursue or enter into
the Koch Transactions without the Parties and their respective Affiliates
entering into and performing their respective obligations under this Agreement.
1

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. Termination of the Terminated Contracts. Subject to the terms and conditions
of this Agreement, each Terminated Contract is hereby terminated as of the date
first written above (the "Termination Date"). From and after the Termination
Date, the Agreement will be of no further force or effect, and the rights and
obligations of each of the Parties thereunder (and any other party thereto)
shall terminate and be null and void, effective as of the Termination Date,
except for any rights and obligations of the parties thereto that are expressly
designated to survive the termination of such Terminated Contract as set forth
on Exhibit B attached hereto, subject to the terms and conditions of this
Agreement.  For purposes of this Agreement, "Terminated Contracts" means all
Contracts between the Stockholder and the Company or their respective
Affiliates, as applicable, including those set forth on Exhibit B attached
hereto, other than the Surviving Contracts.  "Surviving Contracts" means the
Contracts between the Stockholder and the Company or their respective
Affiliates, as applicable, set forth on Exhibit A attached hereto, except for
any rights and obligations of the parties thereto that are expressly designated
to terminate as set forth on Exhibit A attached hereto, subject to the terms and
conditions of this Agreement.
2. Miscellaneous.
(a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any Party without the prior
written consent of the other Parties; provided, however, that the Company may
assign this Agreement and any or all rights or obligations hereunder without
consent to any Affiliate or Affiliates of the Company (including Newco) or any
Person or Persons to which the Company or any of its Affiliates sells,
transfers, assigns or delegates all or any portion of its equity securities or
its assets or business.  Upon any such permitted assignment, the references in
this Agreement to the Company shall also apply to any such assignees unless the
context otherwise requires.
(b) Headings.  The headings contained in this Agreement are included for
purposes of convenience only and do not affect the meaning or interpretation of
this Agreement.
(c) Integration, Modification and Waiver.  This Agreement, together with the
Exhibits delivered hereunder, the Purchase Agreement, any surviving provisions
of the Terminated Contracts pursuant to Section 1, and (when executed) the
Ancillary Agreements, constitute the entire agreement between the Parties with
respect to the subject matter hereof (specifically the Terminated Contracts) and
supersedes all prior understandings of the Parties with respect thereto.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the Company and the Stockholder.  No waiver of any of the
provisions of this Agreement shall be deemed to be or shall constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.
(d) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any Law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise.  Unless the context clearly indicates
2

--------------------------------------------------------------------------------

otherwise: (a) each definition herein includes the singular and the plural, (b)
each reference herein to any gender includes the masculine, feminine and neuter
where appropriate, (c) the words "include" and "including" and variations
thereof shall not be deemed terms of limitation, but rather shall be deemed to
be followed by the words "without limitation," (d) the words "hereof," "herein,"
"hereto," "hereby," "hereunder" and derivative or similar words refer to this
Agreement as an entirety and not solely to any particular provision of this
Agreement, (e) each reference in this Agreement to a particular Article, Section
or Exhibit means an Article or Section of, or an Exhibit to, this Agreement,
unless another agreement is specified, (f) unless otherwise specified, any
definition of or reference to any Contract, instrument, document or Law herein
shall be construed as referring to such Contract, instrument, document or Law as
it may from time to time be amended, supplemented or otherwise modified, (g) any
accounting term not defined herein shall have the meaning ascribed to it under
GAAP and (h) all references to "$" or "Dollars" shall mean U.S. Dollars.
(e) Severability.  If any provision of this Agreement or the application of any
provision of this Agreement to any Party or circumstance is, to any extent,
adjudged invalid or unenforceable, the application of the remainder of such
provision to such Party or circumstance, the application of such provision to
other Parties or circumstances, and the application of the remainder of this
Agreement shall not be affected thereby.
(f) Notices.  All notices and other communications required or permitted under
this Agreement must be in writing and shall be deemed to have been duly given
and delivered (i) when delivered in person, (ii) when sent by electronic mail
transmission (with read receipt confirmed), (iii) one Business Day after having
been dispatched by a nationally recognized overnight courier service or (iv)
upon tender by the U.S. Post Office after being sent by registered or certified
mail, return receipt requested, postage prepaid, to the appropriate Party at the
following address:
If to the Stockholder:
Capstone Companies, Inc.
350 Jim Moran Boulevard
Deerfield Beach, Florida  33442
Attention: Stewart Wallach, Aimee Gaudet and Gerry McClinton
Email:swallach@capstoneindustries.com; aimee@capstonecompaniesinc.com;
gmcclinton@capstoneindustries.com


If to the Company:
AC Kinetics, Inc.
20 Bedford Road
Armonk, New York 10504
Attention: Neil Singer, PhD
Email: nsing@ackinetics.com


with a copy to (which will not constitute notice):
Sherman Wells Sylvester & Stamelman LLP
210 Park Avenue, Suite 200
Florham Park, New Jersey 07932
Attention: Andrew J. Stamelman, Esq.
Email: astamelman@shermanwells.com
3

--------------------------------------------------------------------------------



Any Party may change its address, electronic mail address or facsimile number
for the purposes of this Section 2(f) by giving notice to the other Parties as
provided in this Agreement.


(g) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware without regard to
principles of conflicts of Law.
(h) Jurisdiction and Venue.  Each of the Parties acknowledges and agrees that
this Agreement involves at least $100,000, and that it has been entered into in
express reliance on Section 2708 of the Delaware Code.  Each of the Parties
hereby irrevocably and unconditionally, for itself and its property, submits to
the exclusive jurisdiction of the Delaware Court of Chancery (and if
jurisdiction in the Delaware Court of Chancery shall be unavailable, the federal
courts of the U.S. sitting in the State of Delaware), and any appellate court
from any thereof, in any judicial proceeding brought against any of the Parties
in connection with any controversy or claim arising out of or relating to this
Agreement, the Purchase Agreement or the Ancillary Agreements, or the breach
hereof or thereof (each, a "Proceeding") and agrees that all claims in respect
of any such Proceeding may be heard and determined in any such court, and each
of the Parties hereby irrevocably and unconditionally (i) agrees not to commence
any such Proceeding or other Action except in the Delaware Court of Chancery
(and if jurisdiction in the Delaware Court of Chancery is unavailable, the U.S.
federal courts sitting in the State of Delaware, and if jurisdiction in any of
the foregoing courts is unavailable, any U.S. federal or state court in which
jurisdiction and venue are proper), (ii) agrees that any claim in respect of any
such Proceeding may be heard and determined in the Delaware Court of Chancery
(and if jurisdiction in the Delaware Court of Chancery is unavailable, the U.S.
federal courts sitting in the State of Delaware, and if jurisdiction in any of
the foregoing courts is unavailable, any U.S. federal or state court in which
jurisdiction and venue are proper), and any appellate court from any thereof,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Proceeding in the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery is unavailable, the U.S. federal courts sitting in
the State of Delaware, and if jurisdiction in any of the foregoing courts is
unavailable, any U.S. federal or state court in which jurisdiction and venue are
proper), and (iv) waives, to the fullest extent it may legally and effectively
do so, the defense of an inconvenient forum to the maintenance of such
Proceeding in the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery is unavailable, the U.S. federal courts sitting in
the State of Delaware, and if jurisdiction in any of the foregoing courts is
unavailable, any U.S. federal or state court in which jurisdiction and venue are
proper.
(i) Waiver of Jury Trial.  EACH OF THE PARTIES WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY
4

--------------------------------------------------------------------------------



(j) No Third Party Beneficiaries.  Except as otherwise set forth in this Section
2(j), this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein express or implied shall
give or be construed to give to any Person, other than the Parties and such
respective successors and permitted assigns, any legal or equitable right or
remedy of any nature whatsoever hereunder.  Notwithstanding the foregoing, (i)
this Agreement is an integral part of the Koch Transactions, (ii) Koch would not
enter into the Koch Transactions but for the entry into, and the performance of
their respective obligations under, this Agreement by the Parties and their
Affiliates and (iii) the Parties hereby designate Koch as third-party
beneficiaries of this Agreement having the right to enforce all provisions of
this Agreement against each Party, its Affiliates, and their successors and
assigns.
(k) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Signatures transmitted by facsimile or
electronic mail shall be deemed originals for purposes of this Agreement.


[SIGNATURE PAGES FOLLOW.]






5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused its duly authorized representative to
execute this Agreement effective as of the day and year first above written.


AC KINETICS, INC.
a Delaware corporation


By: /s/ Neil Singer

Name: Neil Singer

Title: President

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Stockholder has executed this Agreement effective as of
the day and year first above written.
CAPSTONE COMPANIES, INC.
a Florida corporation


By: /s/ James G. McClinton

Name: James G. McClinton

Title: C.F.O.

--------------------------------------------------------------------------------



EXHIBIT A
SURVIVING CONTRACTS
1.
Termination Agreement, dated effective as of June 27, 2016, by and between AC
Kinetics, Inc. and Capstone Companies, Inc.

2.
Securities Purchase Agreement, dated effective as of June 27, 2016, by and among
Neil Singer, AC Kinetics, Inc. and Capstone Companies, Inc.

3.
Option Agreement, effective as of June 27, 2016 by and between Involve LLC and
Capstone Companies, Inc.

4.
Subordination Agreement, made as of June 27, 2016 to be effective as of the
Effective Date (as defined therein), by and between Koch Minerals, LLC and
Capstone Companies, Inc. and acknowledged and agreed to by each of AC Kinetics,
Inc., NLO Holdco, LLC and ACK NLO, LLC.

5.
Note, dated June 27, 2016, from Neil Singer, in favor of Capstone Companies,
Inc.

6.
Letter Agreement re: Confidentiality Agreement, dated February 3, 2016, by and
among AC Kinetics, Inc., Capstone Companies, Inc. and Koch Minerals, LLC.

--------------------------------------------------------------------------------



EXHIBIT B
TERMINATED CONTRACTS
1.
Letter Agreement, dated January 15, 2013, by and between AC Kinetics, Inc. and
Capstone Companies, Inc.

2.
Royalty Agreement, dated January 15, 2013, by and between AC Kinetics, Inc. and
Capstone Companies, Inc.










--------------------------------------------------------------------------------